The opinion of the court was delivered by
Porter, J.:
The action was ejectment, and the validity of a tax deed is the only question involved. It turns lipón the question whether the words “cost of redemption” in the statute providing for redemption from tax sales includes the treasurer’s fee of ten cents for the certificate of assignment and a fee of twenty-five cents for a certificate of redemption. The deed was based upon a tax sale to the county, which the treasurer assigned. It fails to recite that either of these fees was paid. Plaintiff in error contends that both are included in the cost of redemption, and that the court, erred in holding the deed valid. On the other hand the contention is that neither of these items is included in the term. The language of section 7649 of the General Statutes of 1901 is as follows:
“Whenever any person shall pay info the county treasury a sum of money equal to the cost of redemption at that time of any such tract of land or town lot, the county treasurer shall give such person a certificate.”
*64Section 7662 fixes the cost of redemption when made by the owner, and no subsequent taxes and charges have been made, in the following words:
“The amount for which said land was sold, . . . with interest at the rate of fifteen per cent, per annum on the amount of the purchase-money of sale.”
The tax deed recites that the assignee paid to the treasurer the sum of $10.12, which was the exact amount of the price sold for, with interest. It is manifest that the cost of redemption to the owner, had he redeemed on the same day, would not have included any fee for a certificate of assignment, for the owner would not require such a certificate. If, therefore, plaintiff in error is correct in his contention, the expression “cost of redemption” would mean a different amount when applied to the owner than when applied to another person. Construing both sections of the statute together, there is no ambiguity. The cost of redemption is fixed at a sum equal to the amount of the sale, with interest. The same considerations compel the conclusion that the twenty-five cent fee of the treasurer for a redemption certificate is not included within the term. In the present case, to include the latter would be adding to the cost something not actually paid, because, obviously, no redemption certificate was issued.
The judgment is affirmed.